Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/27/2022.

As filed, claims 1-3 and 5-8 are pending; and claim 4 is cancelled.

A new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/27/2022, with respect to claims 1-3 and 5-8, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112 fourth paragraph rejection of claim 7 is withdrawn per amendments.

The § 103(a) rejection of claims 1-3, 7, and 8 by Zhang2 is withdrawn per remarks.

The § 103(a) rejection of claim 5 by the combined teaching of Zhang2 and Sheehan is withdrawn per remarks.

The § 103(a) rejection of claim 6 by the combined teaching of Zhang2 and Hof is withdrawn per remarks.

Priority
The instant application is a U.S. application filed 12/8/2017, which claims the benefit under 35 USC 119 (e) from US Provisional Application No. 62/595,975 filed 12/7/2017 and 62/431,679 filed 12/8/2016. 
With respect to the claim for the benefit of an effective U.S. filing date, it is noted that “the written description and drawing(s) (if any) of the provisional application must adequately support and enable the subject matter claimed in the nonprovisional application that claims the benefit of the provisional application.  In New Railhead Mfg., L.L.C. v. Vermeer Mfg. Co., 298 F.3d 1290, 1294, 63 USPQ2d 1843, 1846 (Fed. Cir. 2002), the court held that for a nonprovisional application to be afforded the priority date of the provisional application, 'the specification of the provisional must contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms' to enable an ordinarily skilled artisan to practice the invention claimed in the nonprovisional application" [MPEP 201.11A - emphasis in original].  
It is noted that the requirement for support is evaluated for each claim individually such that different claims may be examined with different effective filing dates.  In the instant case, claims 1-3 and 5-8 are examined with an effective filing date of 12/8/2017 (the filing date of the instant application; i.e. earliest filing date) because the entire scope of claims 1-3 and 5-8 are not fully disclosed and supported by the ’975 and ‘679 provisional application. 
Should applicant desire that the benefit of an earlier effective filing date be according any of the instant claims, the claims must be amended such that they are fully supported by the ’975 and ‘679 provisional application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Novel alkylated azoles as potent antifungals” and its supporting information, hereinafter Shrestha.
	
	Regarding claims 1-3 and 5, Shrestha, for instance teaches the following compounds (wherein instant variable n1 is 5, 7, 9, and 11) or pharmaceutical composition thereof, which can be used to treat fungal infections in human, since these compounds are fluconazole derivatives, and fluconazole is the drug of choice when it comes to treat fungal infections in humans.  All of which meets all the limitations of these claims.
	The abovementioned pharmaceutical composition would have been inherently made with a pharmaceutical carrier when the abovementioned compounds were tested for their antifungal activity (which is supported by pg. S18 of the supporting information).


    PNG
    media_image1.png
    179
    362
    media_image1.png
    Greyscale

(pg. 311, Fig. A, compounds 6-9)


    PNG
    media_image2.png
    68
    736
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    95
    732
    media_image3.png
    Greyscale

(pg. 312, Table 1, compounds 6-9)


    PNG
    media_image4.png
    149
    508
    media_image4.png
    Greyscale

(pg. 309, abstract)

    PNG
    media_image5.png
    806
    1033
    media_image5.png
    Greyscale

(supporting information, pg. s18)

Claims 1, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and biological evaluation of novel triazole derivatives as antifungal agents” and its CASPLUS printout, hereinafter Tang.

Regarding claims 1, 7, and 8, Tang, for instance teaches HCl salt of the following compounds (i.e. wherein instant variable n3 is 5 and 7 and instant variable Y is Me) as reaction intermediates.  The Examiner finds that the free base of the following compounds would be inherently made when the compounds undergo reaction condition g (shown below), and the base (i.e. K2CO3) would neutralize the HCl to give the free base of the following compounds, which meets all the limitations of these claims.

    PNG
    media_image6.png
    438
    1050
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    87
    1582
    media_image7.png
    Greyscale

(pg. 220, Scheme 1, compound 5C and 5E)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103(a) as being obvious over the combined teaching of:
(a)	Shrestha; and
(b)	“Critical Annotations to the Use of Azole Antifungals for Plant Protection”, hereinafter Hof.  See PTO-892 form mailed on 7/2/2018.


Regarding claim 6:
Determining the scope and contents of the prior art:   
(a)	Shrestha, for instance, teaches the abovementioned compounds as fluconazole derivatives that can be used to treat fungal infections in human.

(b)	Hof, for instance, teaches that tons of azole antifungals are sold for the purpose of plant protection in order to avoid considerable loss of crop yield.

    PNG
    media_image8.png
    333
    388
    media_image8.png
    Greyscale
(pg. 2987, left column 1st and 2nd paragraph)

Ascertaining of the difference between the prior art and the claim at issue:   
(a)	Shrestha, for instance, does not explicitly teach the use of the abovementioned compounds for plant protection.

(b)	Hof, for instance, does not explicitly teach the instant compounds depicted in claim 3.

Finding of prima facie obviousness --- rationale and motivation:   
	The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the therapeutic utility of the abovementioned compounds of Shrestha to include plant protection, as taught by Hof, in order to arrive at the instantly claimed method because the abovementioned compounds of Shrestha is considered as azole antifungal, wherein azole antifungals, according to Hof, are commonly known for use in plant protection due to inexpensive cost and a broad spectrum of antifungal activity.  Accordingly, there’s a reasonable expectation of success that the abovementioned compounds of Shrestha would be an effective antifungal for plant protection.

    PNG
    media_image9.png
    177
    387
    media_image9.png
    Greyscale

(pg. 2987, left column 3rd paragraph)


Conclusion
Claims 1-3 and 5-8 are rejected.
Claim 4 is cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626